Citation Nr: 1435523	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation for post traumatic stress disorder (PTSD) in excess of 50 percent from February 7, 2007 to May 22, 2012, and in excess of 70 percent from May 23, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1968 to March 1972.  

This matter initially came before the Board of Veterans' Affairs (Board) on appeal from a December 2007 decision by the RO which granted service connection for PTSD, subsequently assigned a 50 percent evaluation; effective from February 7, 2007, the date of the Veteran's reopened claim.  38 C.F.R. § 3.400(q),(r).  A videoconference hearing before the undersigned was held in December 2011.  The Board remanded the appeal for additional development in May 2012.  

By rating action in May 2012, the Veteran was granted an increased evaluation to 70 percent; effective from May 23, 2012.  


FINDINGS OF FACT

1.  Prior to May 23, 2012, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to various symptoms contemplated by a 50 percent schedular rating, and no higher.  

2.  From May 23, 2012, the Veteran's PTSD are not shown to be productive of total occupational and social impairment due to such symptoms as, gross impairment in thought processes or communication, danger of hurting self or others, or disorientation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation for PTSD in excess of 50 percent prior to May 23, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2013).  

2.  The criteria for an evaluation for PTSD in excess of 70 percent from May 23, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.126, 4.130, Part 4, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February and March 2006.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); see also, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Furthermore, the Veteran is challenging the initial rating assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and VA and private (Vet Center) medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at videoconference hearing before the undersigned in December 2011.  The Board has also reviewed the Veteran's Virtual VA records.  Further, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Concerning the December 2011 videoconference hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  

In the present case, while the undersigned VLJ did not discuss the bases of the prior RO determination, she asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate his claim for increase.  Further, the Board remanded the appeal subsequent to the hearing, to obtain any outstanding treatment records and a current VA examination.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ substantially complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the case has been subject to a prior Board remand.  The AMC associated all VA and Vet Center treatment records with the files, and obtained a VA psychiatric examination.  The Board finds the VA examination was comprehensive and adequate upon which to base a decision concerning the claim for increase, and there is no competent evidence indicating that there has been a material change in the severity of the Veteran's PTSD since that examination.  The examiner personally interviewed and examined the Veteran, elicited a medical and occupational history, and provided a rational explanation for the conclusions reached.  

In light of the foregoing, the Board finds that the AMC has substantially complied with the May 2012 remand orders, and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board concludes that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, as in the present case, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Under Diagnostic Code (DC) 9411, a 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  

Factual Background

Historically, service connection was established for PTSD by the RO in December 2007, and was subsequently assigned a 50 percent rating; effective from February 7, 2007, the date of receipt of the Veteran's reopened claim.  38 C.F.R. § 3.400(q)(2), (r).  The Veteran disagreed with the 30 rating giving rise to the current appeal.  

By rating action in November 2012, the Veteran's 50 percent rating was increased to 70 percent; effective from May 23, 2012, based primarily on the findings on a May 2012 VA examination.  Thus, the question before the Board is whether the Veteran is entitled to an evaluation in excess of 50 percent prior to May 23, 2012, and to an evaluation in excess of 70 percent from that date.

The pertinent evidence of record includes VA psychiatric examinations in November 2007 and May 2012, numerous VA outpatient notes from 2006 to 2012, Vet Center treatment records from 2000 to 2012, and the Veteran's testimony and that of his wife at a videoconference hearing in December 2011.  

The Veteran contends that his anxiety makes it "nearly impossible" to leave his house, that he has road rage, hears voices, has "constant and ongoing panic attacks," makes "obscure answers to normal questions," showers no more than twice a week and sometimes goes two weeks without bathing, is confused at times and doesn't know where he is, and has difficulty getting along with people and isolates himself at home.  (See June 2009 VA Form 9).  

A letter from a treating social worker, C.R.L., dated in April 2008, (received with the Veteran's notice of disagreement) noted that, except for two years when he was in practice out of state, all of the Veteran's has been with him since January 2000.  The social worker reported that the Veteran suffers from "extremely high levels of anxiety on a continuous basis" and has to rely on medication in order to leave his home most of the time.  The social worker reported that the Veteran retired due to his inability to deal with co-worker and managers, and that his Global Assessment of Functioning (GAF) score was 35-40, with major impairments in areas of work, judgment, thinking, and mood and believes that he should be rated at a minimum of 70 percent.  

When examined by VA in November 2007, the Veteran reported that he felt depressed nearly everyday, has hypervigilance and exaggerated startled response, and that his relationship with his wife was strained by his irritability.  The Veteran reported that he had a good relationship with his two daughters and had a few acquaintances that he sometimes played golf with.  He denied any suicidal attempts or violent or assaultive behavior, and had difficulty leaving his home due to anxiety.  On Mental status examination, the Veteran's appearance was clean, his psychomotor activity was unremarkable, and his speech was spontaneous.  He was cooperative, friendly, and attentive, his affect was constricted and his mood was anxious, agitated and dysphoric.  The Veteran reported that he can not concentrate to read anything long involving new ideas and feels exhausted when having to concentrate on anything.  He was well oriented, his thought processes were unremarkable, and he denied any hallucinations or delusions.  The Veteran reported suicidal thoughts but denied any plan or intent and said that he had multiple reasons to remain alive.  He denied panic attacks, obsessive or ritualistic behavior, or homicidal ideations and his insight was intact.  His memory was normal for remote, recent and immediate recall, his impulse control was fair, and there was no episodes of violence, though the Veteran reported that he loses his temper easily and lashes out verbally and withdraws.  The diagnoses included PTSD and the GAF score for current functioning was 42.  

VA psychiatric outpatient notes showed that the Veteran was seen on numerous occasions during the pendency of this appeal.  When seen in July 2007, the Veteran reported that he had just returned from a trip to Oregon where he had an ASA reunion, and was elected president of the group for the coming year.  The Veteran reported that he continues to get counseling from a social worker (C.R.L.) at the Vet Center, and that he was still limiting his driving due to his quick temper, but finds that medication is helpful.  He also reported the possibility of returning to work (in computers) if finance operations expanded.  

When seen by VA outpatient services in January 2008, the Veteran reported persistent anxiety especially if he has to leave his home and hates to drive because of road rage.  He reported difficulty with concentration and said that he can't read for extended time.  The Veteran reported that he would be attending an ASA (Army Security Agency) reunion in Oklahoma City in June and was the current president elect of the organization.  On mental status examination, the Veteran was cooperative, his mood and affect were dysthymic, and his stream of thought and speech was spontaneous, logical and coherent.  

When seen by VA in February 2008, the Veteran reported that he and his wife were actively involved in an exercise program to lose weight and improve management of his diabetes mellitus.  The Veteran said that it was difficult for him to go out to public places and did not like to be around crowds due to anxiety, and was eager to get home afterward, so as to avoid being angered by road rage.  Mental status findings, showed the Veteran's psychomotor activity was restricted, his behavior constrained and his speech halting.  His mood was anxious, his affect appropriate, and his thought content was fairly abstract.  The Veteran's thought processes were logical and sequential and he was well oriented.  The Veteran reported that his memory was poor and his attention/concentration was impaired.  His judgment and insight were fair, his reliability was good, and his motivation for treatment was high.  The GAF score was 48.  

When seen by VA in July 2008, the Veteran reported that he attended an ASA reunion in Oklahoma City in June 2008 as president of the organization, and is not the past president, and that the next meeting was in Pennsylvania.  The Veteran reported continuing sleep disturbance and anxiety if he leaves home, and that he calms himself with medication for driving or being around crowds.  He also reported that he has been working out at a local gym for the past six months.  

When seen in December 2008, the Veteran reported that he and his wife and some friends went to Disney World for eight days in October.  The Veteran reported that he enjoyed himself, but didn't follow his diet, and that they are now back to a regular exercise program at the gym.  The Veteran was casually groomed, cooperative, and mildly dysthymic mood and affect.  His stream of thought and speech was spontaneous, logical and coherent.  The Veteran reported problems with his memory, and the examiner advised him that the interaction of his medications (Paxil and Risperodone for his PTSD), and Doxepin (150 mg) for migraine headaches, may elevate levels of Doxepin and cause some memory impairment.  

A VA psychiatric outpatient note, dated in September 2009, showed that the Veteran reported attending an ASA reunion in Pennsylvania earlier that Spring, and that the next meeting was in Arizona.  He said that he was going to Dallas to participate in Auto Warranty Arbitration and had done arbitration work for several years.  He said that he also served on a panel several times a year, usually in Indiana.  The Veteran reported that he enjoyed his two basset hounds, and that his mood had been stable on his current medications.  The Veteran was casually dressed, cooperative during the interview, and his mood was neutral and his affect mobile.  His stream of thought and speech was spontaneous, logical and coherent.  

In April 2010, the Veteran reported that he and his wife would be traveling to Arizona for an ASA meeting in June and that they were planning to visit Sedona afterward.  The Veteran was casually dressed, sociable and cooperative during the interview, his mood and his affect were neutral, and his stream of thought and speech was spontaneous, logical and coherent.  

When seen in March 2011, the Veteran reported that he had been feeling low due to intrusive memories of the loss of his friend and fellow serviceman as it was around the anniversary of his death.  The Veteran was sociable and cooperative, his mood was mildly dysthymic and his affect was mobile, and his stream of thought and speech was spontaneous, logical and coherent.  The Veteran reported that he and his wife would be traveling to Wisconsin for the annual ASA reunion in mid-June and that they were considering a side trip to visit the family of a friend who was killed in Vietnam.  The Veteran remained on the same medications and had no new emergent side effects or complaints.  

A VA psychiatric note, dated in August 2011, showed that the Veteran had been hospitalized at a private facility for five days due to low sodium , and that all of his medications had been discontinued.  The Veteran reported that he was now feeling very anxious, agitated, irritable, wanted to cry, had increased itching and feeling like something was crawling under his skin and electrical sensations.  The Veteran reported nightmares and vivid dreams, but denied any nausea, vomiting, tremors, or suicidal or homicidal ideations.  On mental status examination, the Veteran was properly groomed and bundled up because he was feeling cold.  He was cooperative, very restless, agitated and anxious, and his speech was pressured.  His thought process was linear, there was no evidence of any delusions with tactile hallucination.  His intellectual functioning was good and his insight and judgment was fair.  The diagnoses was SSRI withdrawal syndrome, and PTSD.  The examiner commented that the Veteran's symptoms were most likely secondary to SSRI withdrawal syndrome, and he was restarted on his medication regimen.  

At the videoconference hearing in December 2011, the Veteran testified that he has hypervigilance, doesn't sleep well or drive anymore because of road rage.  He said that he retired early (2001) because he "started demonstrating a propensity for wanting to choke supervisors and other people who were doing stupid things" and that he was afraid that he would act on his feelings and end up in prison.  (T p. 5).  He discussed the incident when his medications were discontinued (August 2011), and said that his symptoms improved once he was started back on them but it took three months before he was "close to where he was before being taken off them.  The Veteran testified that he eats only one meal a day now, doesn't cook anymore, and has to force himself to bath once a week.  The Veteran reported that he attends individual counseling every two weeks and also goes to group therapy.  The Veteran discussed the coping skills that he has learned in counseling and said that it has "helped immensely" in many areas, but that he still has flashbacks - just not quite as bad as it used to be.  (T p.13).  

His wife testified that the Veteran has panic attacks almost continuously, is hypervigilant and stays up most of the night, has a hard time completing sentences that make sense to anyone, stops in midsentence without completing his thought, and makes inappropriate and hurtful responses to questions.  His temper contributes to his inappropriate behavior and she feels like she has to walk on egg shell around him all the time.  

When examined by VA in May 2012, the Veteran reported that he is not there a lot mentally, and that he's "hiding from the world, a bunker mentality."  He reported problems with road rage and said he doesn't drive much anymore.  He and his wife take their two dogs to the dog park four to five times a week, "otherwise, [he] would never to out."  He sees his friends every once in a while, but not too often, and that he last played golf in March.  He enjoys reading science fiction and mystery stories, and said that he had a good relationship with his youngest child, but that his oldest child was still angry at him for getting a divorce.  The Veteran reported that he and his wife eat out only once a week now for the past few years.  

On mental status examination, the Veteran's appearance was appropriate and there were no psychomotor agitation or slowing but the Veteran did tend to gesture in an exaggerated manner when speaking at times.  His speech rate and volume were appropriate, his eye contact was good, and his attitude was friendly and cooperative.  His affect was mildly constricted at first, then seemed more animated when discussing his Vietnam experiences.  The examiner noted that the Veteran smiled appropriately, that his facial expression varied appropriately, and there was no affective flattening, which was inconsistent with the level of his described mood.  The Veteran reported that he feels depressed and sometimes wants to go into a corner, but denied that he would hurt or kill himself or anyone else.  The Veteran described his self-esteem as "lousy" and did not feel good about himself.  He said that he reads, takes his dogs out and maintains an interest in golf, but can't play anymore because of back problems.  He enjoys watching the Yankees, but has problems "caring" about what's happening.  He said that he does little in the way of house work because he's "lazy" but never did much cleaning anyway.  He used to cook more, but hasn't done so since he married his wife.  He likes her cooking but doesn't want to eat sometimes.  The Veteran reported that he doesn't sleep well unless he takes Ambien, which makes him sleep 12-14 hours.  He takes anxiety medications three times a day and still feels that he can't sit still and concentrate, and said that he has panic attacks - the last one a month ago.  

The Veteran reported that he always feels on edge, and sometimes yells at people, but more often just leaves the room.  His wife reported that this occurs three to four times a week.  The Veteran's thought processes were logical and coherent, except with some suspiciousness and hypervigilance in terms of his statements that he worries about "the people coming out of the jungle coming after [me]" but knows that this is an irrational fear.  His thought content was appropriate, and he denied any hallucinations other than the time when his medications were discontinued.  His attention and concentration was unimpaired on serial 7 subtractions and mental fluency test, though the Veteran described problems with concentration at home.  The Veteran was well oriented, his abstract reasoning was unimpaired on word similarities, and his memory for immediate, recent and remote recall was intact.  

The Veteran reported that he took a shower seven days ago, and his wife said that he needed to bath more often and described him as "pretty ripe" and that he doesn't brush his teeth much.  The examiner commented that since the examination was conducted viaV-tel, he asked the telehealth assistant to comment on the Veteran's hygiene after the assessment and that he reported that nothing was particularly bad about his hygiene other than his poor dental condition, and that he did not notice any unusual or strong body odor.  The examiner also noted that while the Veteran reported that he gets a haircut every two to three months, the Veteran's hair was short, and that he did not appear to be messy.  The Veteran was casually dressed in shorts and a shirt without tears or stains, and his appearance was clean.  

There was no inappropriate behavior.  The examiner noted that while the Veteran and his wife questioned his judgment regarding his road rage, the fact that he doesn't drive suggested that his judgment was fairly good.  The Veteran reported intrusive memories twice a month and said that he will stop for a little bit (10-15 minutes) and then he clears his memory and gets the emotion out and can continue.  The Veteran denied any distressing dreams in the past month and said that he has flashback when he hears of someone dying and said that he was "confused" about what was going on after his friend died recently.  He said that he felt like he was in "la la land" and did not feel safe and grounded but did not describe feeling as if he were in Vietnam, per se.  When he hears about the current war, he gets a feeling of futility.  This occurs about twice a month, and resolves after pausing for 10 to 15 minutes to clear his mind.  The Veteran reported that he tries to push memories and feelings out "most of the time" and keeps his back door closed so he can avoid thinking of trees and Vietnam, but otherwise, he does not avoid any particular places.  The Veteran said that he is afraid to be out in public because he does not feel safe, but was able to eat out yesterday because he was in a good mood and felt comfortable in the restaurant.  

The Veteran described some loss of interest but maintains some activities which give him enjoyment.  He feels distance and cut off a lot, except with his family.  He does not experience restricted affect very often, but reported that he was a little insensitive at times.  The Veteran denied any sense of foreshortened future, except when he flies (related to his brother's death in a crash), and has exaggerated startle response when someone comes in on him while on the computer and when someone wakens him daily.  The examiner indicated that the level of subjective stress was moderate, that the relationships impairment was mild to moderate due to anger issues, and that his occupational impairment was moderate to severe due to anger issues - the examiner noted that the Veteran reported that he retired due to irritability.  The Veteran reported that a friend died of cancer in March 2012, that another died of a heart attack in April 2012, and that a friend of his wife died last fall and that he was not dealing with these losses well.  The diagnoses included PTSD and depressive disorder, not otherwise specified.  The GAF score was 51.  

The evidentiary record also includes numerous Vet Center treatment records from 2000 to July 2012.  The records showed that the Veteran's principal symptoms have been anxiety and depression, exacerbated by the loss of numerous friends and family members over the years, the ongoing war in Afghanistan and Iraq, family issues and ongoing health problems.  The records showed that the Veteran actively participated in group and individual counseling sessions and was supportive of others in the group.  The records showed that the Veteran's symptoms increased around the anniversary dates of his best friend and fellow serviceman's death in Vietnam (Spring) and the subsequent death of his brother in an airplane crash around the Christmas holidays.  Most of the treatment records did not include any mental status findings and included only general statements and topics covered during the sessions.  On the more recent treatment records from 2009 to 2012, the Veteran was reported to be alert and well oriented, his affect appropriate, and his mood calm.  The Veteran's thought processes were always shown to be logical, coherent and sequential, and his insight and judgment were fair.  

Analysis

In this case, the evidence showed the Veteran's psychiatric symptoms have been manifested primarily by anxiety, depression, irritability with occasional anger outbursts and sleep disturbance.  However, the records showed that the Veteran's symptoms are well controlled with medication and regular counseling.  The records showed that the Veteran experiences increased symptoms primarily around the anniversary dates of the death of his best friend and fellow serviceman in Vietnam (Springtime), and the death of his brother around the Christmas holidays, or when his medications were discontinued or changed.  The Veteran also had some increased symptoms following the deaths of various friends and family members over the years.  However, even on those occasions, the treatment records showed that he was able to talk about his feelings and work through his losses with counseling and his medication.  

While the Veteran reported that his anxiety makes it "nearly impossible" for him to leave his house, that he is essentially "hiding from the world" and has a "bunker mentality" the medical reports of record showed that he maintains a fairly active life style and that he attends a reunion of fellow ASA servicemen in different cities every year.  In fact, he served as president of the group for one year during the pendency of this appeal.  

Similarly, while the Veteran reported that he doesn't like to be around crowds and rarely interacts with his friends, the evidence showed that he went on vacation with friends to Disney World for eight days in October 2008, and more than a month later told a VA psychiatrist that he had a good time and didn't bother to worry about his diet.  That the Veteran would go to the number one tourist attraction on the east coast for eight days - with friends, is not consistent with someone who is "hiding from the world" and trying to avoid crowds.  The Veteran walks his dogs most every day, works out at a local gym with his wife on a regular basis, and serves on a panel for auto warranty arbitration several times a year.  (See September 2009 VA outpatient note).  Further, the record shows that the Veteran has a good relationship with his wife and children, despite his irritability and anger outbursts.  

Although the Veteran now asserts that he had to take early retirement in 2001 because of anxiety, irritability and a fear that he would hurt someone at work if he didn't retire, he has not provided any credible, supporting evidence to substantiate that assertion.  Information received from the agency where he worked for over 20 years, showed that he did not lose any time at work during the 12 months prior to retirement and that no concessions were made for him at work for any disability.  

While his Vet Center counselor reported that the Veteran retired due to his inability to deal with co-workers and managers, a review of the social worker's treatment records made no mention of any such problems at work.  In fact, a January 2001 treatment note, one year before he retired, showed that the Veteran reported that he "hates looking forward to retirement."  Another note, dated in November 2001, showed that the Veteran announced that he was retiring at the end of December and that they discussed "grief and loss issues to come, as well as slow withdrawal from friendships at work."  In December 2001, the Veteran discussed his upcoming retirement and invited everyone in the group to his retirement ceremony and dinner.  That the Veteran would experience, and the social worker observe, "extreme levels of anxiety on a continuous basis" so severe that the Veteran contemplated physical violence at work, but that the social worker would not document a single episode in any of his numerous treatment notes, raises serious questions concerning not only his proficiency as a healthcare provider, but the accuracy and reliability of his recollections.  When considered with the recorded observations of other clinical psychologists and psychiatrists in the numerous medical reports during the same time periods, which do not show or otherwise suggest such "extreme" or "severe" symptoms, the Board finds that the social worker's assessment to be of little probative value and declines to assign it any meaningful evidentiary weight.  

As to the Veteran's assertions that he rarely bathes and doesn't care about maintaining proper personal hygiene, the Board notes that there is not a single notation in any of the medical reports of record to substantiate that assertion.  On the contrary, the medical reports showed that the Veteran's appearance and hygiene was always adequate and was generally described as "casually groomed."  The Board also finds it significant to note, that while the Veteran and his wife reported that he hadn't bathed in several days when examined by VA in May 2012, and that his wife described him as "pretty ripe," the examiner explored that assertion with the attending assistant after the examination (VAX was V-televised).  The assistant who was present with the Veteran during the examination, reported that there was nothing particularly bad about the Veteran's hygiene and that he detected no unusual or strong body odor.  While the Board doesn't doubt that the Veteran may sometimes choose not to bath when he's at home.  However, the fact that his appearance was consistently described as adequate when seen by all of the various healthcare providers who examined him over the years, suggests that the descriptions offered by the Veteran and his wife for purposes of obtaining additional compensation are exaggerated, and the Board finds them to be less than credible.  

The Board also notes that while the Veteran alleged that he has "constant and ongoing panic attacks," makes "obscure answers to normal questions," is confused and doesn't know where he is at times, and that his wife testified that he had panic attacks "almost continuously," the medical reports do not show any actual or reported history of panic attacks more than once a week, or any impairment of thought processes, illogical, obscure, or irrelevant speech, spatial disorientation or any significant impairment of memory.  In fact, the medical reports showed that the Veteran was, at all times, well oriented, his abstract reasoning was unimpaired, and his memory was intact.  That the treatment reports of record over a period of more than 12 years do not reflect the severity or frequency of his alleged symptoms undermines the probative value of his allegations.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Further, VA regulations provide that when evaluating a mental disorder, the rating agency must consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  

Since service connection was established for PTSD, the Veteran's symptoms have been manifested primarily by anxiety, depression, irritability with occasional anger outbursts and sleep disturbance.  While the Veteran has reported occasional thoughts of suicide, he has repeated stated that he would never act on his thoughts because of how it would affect his children, and had many reasons to remain alive.  Similarly, while the Veteran alleges that he is often confused, has difficulty with concentration and makes "obscure answers to normal questions", the medical reports of record showed that his thought processes were, at all times, spontaneous, logical and coherent, and he has never displayed any illogical, obscure, or irrelevant speech, or spatial disorientation.  While the Veteran has road rage and is easily irritated by incompetent or insensitive people prompting him to voice his displeasure, he has never reported or been shown to have any periods of violence.  Likewise, while the Veteran reported that he checks his doors and windows when he hears a noise at night, he has never reported or been shown to manifest obsessional rituals which interfere with routine activities.  In fact, when examined by VA in November 2007, the Veteran denied any obsessive or ritualistic behavior, or homicidal ideations.  

As discussed above, contrary to the Veteran's assertions that he stays at home most of the time and does not like to interact with people or be around crowds, the evidence shows that he travels all over the country at least once a year to participate in a reunion of fellow ASA members and, in fact, was elected president of the group for one year in 2007-08.  The Veteran was going to a local gym and reported that he goes out to dinner with his wife once a week.  Although the Veteran and his wife testified in December 2011, that he has continuous panic attacks, when examined by VA in May 2012, he reported that his last panic attack was a month earlier.  The other medical reports of record do not show any complaints of panic attacks more than once a week, and the Veteran specifically denied any panic attacks when examined by VA in November 2007.  

An essential element of the VA rating system requires the claimant's cooperation, particularly when an examination is necessary to determine the current severity of the disability at issue.  In this case, the competent, credible evidence of record shows that the Veteran had not been fully cooperative and has provided inconsistent and contradictory information concerning the extent and severity of his psychiatric symptomatology.  The Board does not question that the Veteran's PTSD has some negative impact on his life, however, his exaggeration of symptoms only serves to undermine his credibility and further obfuscates the Board's ability to determine the actual degree of impairment associated with his PTSD.  

Here, the Veteran was granted an increased rating to 70 percent by the RO in November 2012, based on the examiner's assessment on VA examination in May 2012.  In this regard, the Board notes that the examiner described that the Veteran's subjective distress as moderate, that the impairment in relationships was mild to moderate due to anger issues, and that his occupational impairment was moderate to severe based on the Veteran's self-reported history that he retired due to irritability and anger issues.  However, as discussed above, there is not a scintilla of credible evidence that the Veteran's psychiatric symptoms played any role in his planned retirement in 2001.  Based on the objective findings of record, the Board finds that they do not reflect the severity and persistence to warrant an evaluation in excess of 50 percent prior to May 23, 2012, or in excess of 70 percent from that date.  

As discussed above, the Veteran's complaints and the clinical findings during the pendency of this appeal have consistently shown that he was well oriented, his thought processes were logical and goal directed, and there was no evidence of any impaired judgment, abstract thinking or psychosis.  

While the Board has considered the degree of functioning as evidenced by the reported GAF scale scores, they are but one factor for consideration in assigning a rating in this case.  In this regard, while the VA examiner in November 2007 rendered a GAF score of 42, which contemplates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning, the report did not show any symptoms suggestive of the criteria for a rating in excess of 50 percent, such as, impaired impulse control, disorientation, true suicidal ideations, obsessional rituals, panic attacks of any kind, impaired intellectual functioning (other than some reported decrease concentration), and no impairment of judgment, thought processes or psychosis.  

Similarly, while the VA examiner in May 2012, concluded that the Veteran's symptoms were consistent with the criteria for a 70 percent rating, he assigned a GAF score of 51, which contemplates moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  As discussed above, it appears that the May 2012 examiner based his opinion, in large part, on the Veteran's unreliable assertion that his psychiatric symptoms was the reason he had to retire early.  In any event, the GAF score of 51 in May 2012, does not provide a basis for a rating in excess of 70 percent.  Given the totality of the evidence of record, the Board finds that reliance on the GAF scores in this case, is not warranted.  See 38 C.F.R. §§ 4.126, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).  

Based on the above analysis of the facts and findings in this case, the Board finds that the evidence does not show or otherwise suggest that the Veteran's PTSD symptoms were of such severity to warrant a rating in excess of 50 percent from February 7, 2007 to May 22, 2012, or an evaluation in excess of 70 percent from May 23, 2012.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for a higher evaluation for the appropriate periods from the initial grant of service connection.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim.  

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  The schedular evaluations in this case are not inadequate.  An evaluation in excess of the ratings assigned is provided for certain manifestations of the service-connected PTSD disability but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms.  For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplate the impairment caused by the Veteran's psychiatric disorder for the relevant periods.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, the Veteran was granted TDIU by the RO in July 2010; effective from June 23, 2009.  Thus, the question in this case, is whether the Veteran's PTSD prior to June 23, 2009, was of such severity so as to preclude substantially gainful employment.  

In this regard, the Veteran was granted TDIU based on all of his service-connected disabilities, including PTSD, coronary artery disease, diabetes mellitus and diabetic peripheral neuropathy of both lower extremities.  While the Veteran reported that his irritability and anger sometimes affected him when he was employed, the record showed that he worked for the Department of Defense for over 20 years when he retired in 2001.  A report from the Office of Personnel Management, received in June 2010, showed that the Veteran did not have any time lost at work during his last 12 months of employment or that any concessions were made by reason of disability.  Although the Veteran now claims that he was forced to retire because of his PTSD, alone, the evidence showed that he suffered a heart attack and underwent two vessel angioplasty with stent placement in 2000, and had a recurrence of angina and restenosis requiring balloon angioplasty and an additional stent in 2001.  Moreover, the medical reports during the pendency of this appeal do not suggest that his psychiatric symptoms, alone, preclude substantially gainful employment.

For the reasons discussed above, the Board finds that there is no competent or probative evidence that the Veteran's PTSD symptoms alone rendered him unemployable prior to June 23, 2009.  Accordingly, the Board finds that further consideration of entitlement to TDIU is not warranted.  



ORDER

An initial evaluation in excess of 50 percent for PTSD from February 7, 2007 to May 22, 2012, is denied.  

An initial evaluation in excess of 70 percent for PTSD from May 23, 2012, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


